Citation Nr: 0942631	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  09-00 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  What initial rating is warranted for bilateral hearing 
loss?

2.  What initial rating is warranted for bilateral tinnitus?


REPRESENTATION

Appellant represented by:	New York Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
August 1967.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2008 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in New York, 
New York, which granted service connection for bilateral 
hearing loss and tinnitus and assigned initial noncompensable 
and 10 percent evaluations, respectively.  


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss manifests at worst, 
a Roman Numeral Level II loss, and his left ear hearing loss 
manifests at Roman Numeral Level III loss.

2.  There is no basis for a rating other than the current 
allowable maximum for the Veteran's tinnitus.


CONCLUSIONS OF LAW

1.  The requirements for an initial compensable evaluation 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.86, Diagnostic Code 6100 (2009).

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.87, Diagnostic Code 6260 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, there is no need 
to discuss in detail whether VA met the VCAA Notice 
requirements.  See 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159(c).  The Veteran asserted in his 
substantive appeal that he was under the impression his claim 
was decided without the RO having obtained all of his 
relevant VA treatment records.  The Veteran's perception is 
inaccurate, as his VA records from the identified facility 
are associated with the claims file.  While he did not refer 
to any private treatment records, the Board notes the RO 
contacted the private physician noted on the Veteran's formal 
claim (VA Form 21-526).  The physician's executrix, through 
the attorney for his estate, advised a diligent search 
disclosed no records related to the Veteran.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  Id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case here.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as 'staged' 
ratings.  Fenderson, 12 Vet. App. At 126.

Other than his erroneous impression that not all of his 
records were considered, the Veteran has not asserted any 
particular basis on which he relied for his belief that 
hearing loss and tinnitus warrant a higher initial rating.



Hearing Loss

Governing Legal Standard

Evaluations of defective hearing range from non-compensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from service- 
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100.  Disability ratings for hearing loss 
are derived from a mechanical application of the rating 
schedule to the numeric designations resulting from 
audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 
345 (1992).

An exceptional pattern of hearing impairment occurs when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  
In that situation, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  Further, when the average 
puretone threshold is 30 decibels or less at 1000 Hertz, and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral. Each ear will be 
evaluated separately.  Id.

Analysis

The Veteran was seen for a VA audiology examination in 
November 2006.  That evaluation revealed pure tone 
thresholds, in decibels, were as follows:





HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
30

25
26.6
LEFT
25
30

40
31.6

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 92 percent in the left ear.

The January 2008 VA audio examination report notes the 
examiner conducted a review of the claims file.  Audiograms 
showed the Veteran's hearing loss manifested as follows: 



HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
25
35
30
28.75
LEFT
25
35
50
55
41.25

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 82 percent in the left ear.  
The examiner diagnosed a mild to moderate sensorineural 
hearing loss, mild to moderate in the right ear, and mild to 
moderately severe in the left.

The above findings showed the Veteran's levels to be, at 
worst, Roman Numeral Level II for his right ear and Roman 
Numeral Level III for his left ear, both from Table VI.  An 
exceptional pattern of hearing impairment was not shown.  38 
C.F.R. § 4.85(b).  Table VII shows these levels to intersect 
at the zero percent, or the noncompensable rate.  Thus, the 
findings on clinical examinations in November 2006 and 
January 2008 show the Veteran's bilateral hearing loss to 
warrant a noncompensable rate.  38 C.F.R. §§ 4.1, 4.7, 4.86, 
Diagnostic Code 6100.

The Board finds a higher rating is not met or approximated 
under the required mechanical application of the hearing loss 
criteria.  The examiner noted the primary impact of the 
Veteran's hearing loss is communication difficulty.  There is 
no evidence at this juncture that hearing aids will not 
alleviate the impact of his disability.  The January 2008 ear 
examination report notes physical examination revealed no ear 
disease or tumor.  The examiner noted an ear nose and throat 
examination was essentially normal.  The Board finds no 
evidence to indicate entitlement to a staged rating.  As a 
result, the benefit sought on appeal is denied.

Tinnitus

As noted earlier, the Veteran did not make a specific 
assertion regarding tinnitus, not even that he should receive 
a separate evaluation for each ear.  In any event, applicable 
law dictates the Board's action on this appeal.

Governing Law and Regulation

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2.

Analysis

There no longer is any dispute as to the validity of 
Diagnostic Code 6260.  See Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  The clinical findings of the ear 
examination revealed no basis for a separate rating under 
another diagnostic code, which means the sole basis for 
deciding the tinnitus rating is on the applicable law.  In 
any event, the Veteran received the maximum allowable rating 
for his tinnitus.  Therefore, in as much as the disposition 
of this claim is based on the law, and not the facts of the 
case, the claim must be denied based on a lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The benefit sought on appeal is denied.  38 C.F.R. 
§ 4.87, Diagnostic Code 6260.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.

Entitlement to an initial evaluation higher than 10 percent 
for bilateral tinnitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


